916 F.2d 713
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Leroy MAXWELL, Plaintiff-Appellant,v.John T. WIGGINTON, Defendant-Appellee.
No. 90-5443.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1990.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges;  and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Charles Maxwell appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 prisoner civil rights complaint for failure to state a claim upon which relief could be granted.


4
Maxwell claimed that he was denied counsel at his final parole revocation hearing, that the Parole Board discriminated against him because he "beat" an escape charge, and that his constitutional rights were violated when he was not transferred from a county jail to a state facility for more than 23 months.  The defendant is the Secretary of the Kentucky Corrections Cabinet.  Maxwell requested damages and injunctive relief.


5
After reviewing the defendant's motion to dismiss and answer, and Maxwell's reply and motion for summary judgment, the district court dismissed the complaint.   See Preiser v. Rodriguez, 411 U.S. 475, 490-92 (1973);  Olim v. Wakinekona, 461 U.S. 238, 245-51 (1983).  Maxwell raises the same arguments on appeal.


6
We have examined the issues and find them to be without merit for the reasons stated by the district court.  Accordingly, for the reasons set forth in the district court's memorandum opinion and order of March 15, 1990, the district court's order is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation